Case 1:20-cv-04148-JGK Document 69 Filed 08/11/21 Page 1 of 2
Case 1:20-cv-04148-JGK Document 68 Filed 08/10/21 Page 1 of 2

STEVEN W, GOLD
Steven G. Mivrz*
ALAN Katz

Jevrrey D. Pottack*
Etuiet G, Sacor

TRA Les Sorkin

Lon Jacons

STEVEN A, SAMIDE
Scorr A. KLEIN
TERENCE W. McCorMick***
Rosert B. LACHENAUER
Roeser L, Stavis
CHARLES A, Ross**
Ricuarp M. Bres_ow
Barry M. Kazan*
Kevin M, Brown
ALEXANDER H. GARDNER.
HeaTH Lorna

PeTer Guirquis
Anprew R, GoTTESMAN
Martuew 8, SEvINara
Ryan W. LAwLar*

 
 

Mintz & Gotp LLP
ATTORNEYS AT LAW
600 Tarp AVENUE
25TH FLOOR.
New Yor, New York 10016

 

TELEPHONE (212) 696-4848
FACSIMILE (212) 696-1231

www.mintzandgold.com

APPLICATION GRANTED
SO ORDERED

bt

 

 

 

 

USDS SDNY
DOCUMENT

SENTOR COUNSEL

We BETRONICALLY FILED

ROVE

 

 

WePETITED: 3/U/2!

 

 

OF COUNSEL

Honorasie Viro J. Trrone dec.)
(NY State Court of Appeals 1995-1998)

Harvey J. HOROWITZ (dec)

HoOnorRABLE HOWARD MILLER
(NY Appellate Div, 1999-2050 fret.)

Eric M. Kurner

Marc B. ScHEESINGER*

Neat M. GotpMan

ANDREW P. NaPoLiTanot

* ADMITTED TO PRACTICE ONEY BEFORE ALL
Courts IN New Jersey anp Ais, Fepmrat Courrs
i New Yorx Crirr

ADAM KE. Bropy \. —_
GaprRint. ALTMAN John G. Koeltl, USD. *Arso ADMITTED IN New Jersey
ANDREW E, STECKLER be ** AL30 ADMITTED BY FLORIDA
Ax J, Otcuy* if +t
CaCR AM, Cour “a Y / a ‘ALSO ADMITTED IN CALIFORNIA
Carli M, ABERLE ! f / ot /
August 10, 2021
Via ECF

Hon. John G. Koeltl

U.S. District Court, Southern District of New York
United States Courthouse

500 Peart Street, Courtroom 144A

New York, New York 10007

Re: Linda Hurley, et al. vy. Peter S. Kosinski, et al., Case No. 1:20-cv-04148-
JGK (the “WFP Action”), S4M Party of New York, et al. v. Peter S.
Kosinski, et al., Case No. 1:20-cv-00323--JGK (the “SAM Action”),
Libertarian Party of New York, et al. v. New York State Board of
Elections, et al., Case No. 1:20-cv-05820-JGK (the “LPNY Action”)

Dear Judge Koelil:

This firm represents Plaintiffs in the WFP Action. We write pursuant to Your Honor’s
Individual Practice Rules upon the expiration of the stay for WFP to provide an update to the
Court. Following the death of Plaintiffs counsel, Kevin Goering, the Court entered a stay of the
WFP Action until August 10,2021. (ACF Nos. 65, 67.)

 
Re Gas IG DOSS? FbeoBHbHE* phGOS S19 2

Mintz & GoLp LLP

ATTORNEYS aT BAW

Hon. John G. Koeltl
August 10, 2021
Page 2

In accordance with the parties’ conference with the Court on July 6, our firm has conferred
with counsel for Defendants in all the above-referenced actions, who has consented to a briefing
schedule whereby , with the Court’s approval, Plaintiffs in the WFP Action will file their opposition
to Defendants’ pending motion for summary judgment by August 31, 2021. Also consistent with
the parties’ conference with the Court, Defendants and Plaintiffs in the WFP Action will confer
with Plaintiffs in the other actions to determine if all parties can agree on a single joint reply date
for Defendants, whose reply to the opposition papers in the SAM Action and the LPNY Action is
currently due on August 27, 2021.

We hope to submit a jointly proposed briefing schedule for the Court’s approval shortly.

Respectfully submitted,

/s/ Peter Guirguis
Peter Guirguis (PG-2168)

ce: All counsel (via ECP)
Counsel for the SAM Party, et al. (via~email)
Counsel for the Libertarian Party, et al. (via-email)

 

 

 
